Order confirming official referee’s report, settling accounts of an assignee for the benefit of creditors and directing distribution, modified by striking out the words “ in all things,” appearing in the third and fourth lines of the first ordering paragraph, and by inserting in that paragraph, after the words “ approved and confirmed,” the words “ except as to the claim of appellant, Ruth A. David, amounting to $3,300, which is hereby allowed.” As so modified, the order is affirmed, in so far as an appeal is taken therefrom, with costs to appellant, payable out of the assets of the assignor. In our opinion the evidence establishes that the loans to the assignor corporation were made by the claimant and not by *895her husband. The check for $5,000, paid by the corporation to the husband, was not in repayment of the amount owing Mrs. David. Johnston, Adel and Taylor, JJ., concur; Hagarty and Close, JJ., dissent and vote to affirm without modification.